Exhibit 10.2

EXECUTION COPY

EMPLOYEE MATTERS AGREEMENT

by and between

iGATE CORPORATION

and

MASTECH HOLDINGS, INC.

Dated as of September 30, 2008



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), is made as of this 30th day
of September, 2008 by and between iGATE Corporation, a Pennsylvania corporation
(“iGATE”), and Mastech Holdings, Inc., a Pennsylvania corporation (“Mastech”).

WHEREAS, in order to provide greater flexibility for the management, capital
requirements and growth of Mastech Business while ensuring that iGATE can focus
its time and resources on the development of the iGATE Business, the Board of
Directors of iGATE has determined that it is appropriate, desirable and in the
best interests of iGATE and its stockholders to separate iGATE into two separate
companies: one comprising the Mastech Business, which shall be owned and
conducted, directly or indirectly, by Mastech, all of the common stock of which
is intended to be distributed to iGATE’s shareholders, and one comprising the
iGATE Business, which shall continue to be owned and conducted, directly or
indirectly, by iGATE;

WHEREAS, iGATE and Mastech have entered into the Separation and Distribution
Agreement (the “Separation Agreement”), dated as of the date hereof, in order to
carry out, effect and consummate the Separation;

WHEREAS, iGATE and Mastech have entered into a Transition Services Agreement,
dated as of the date hereof (the “Services Agreement”) that will govern the
provision of transition services and matters relating to transition of
inter-company services and the relationship of iGATE, Mastech and their
respective Affiliates following the Separation;

WHEREAS, the Separation Agreement contemplates that iGATE and Mastech enter into
this Agreement to provide for the allocation of assets, liabilities, and
responsibilities with respect to certain matters relating to employees
(including employee compensation and benefit plans and programs) between them.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and in the Separation Agreement, the Parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Separation Agreement. Unless the context otherwise requires, the
following terms, and their singular or plural, used in this Agreement shall have
the meanings set forth below:

1.1 “Benefits Transition Date” shall have the meaning set forth in Section 4.1
of this Agreement.

1.2 “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608.



--------------------------------------------------------------------------------

1.3 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax law. Reference to a specific Code provision also includes any
proposed, temporary, or final regulation in force under that provision.

1.4 “Disposition Year” means the iGATE fiscal year during which the Distribution
occurs.

1.5 “Effective Time” means 11:59 p.m., Pittsburgh, Pennsylvania time, on
September 30, 2008.

1.6 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary, or final regulation in force under that provision.

1.7 “Health and Welfare Plans,” when immediately preceded by “iGATE,” means the
health and welfare plans established and sponsored by iGATE or an iGATE Entity
(other than Mastech or a Mastech Entity), and when immediately preceded by
“Mastech,” means the health and welfare plans sponsored and maintained by
Mastech or a Mastech Entity before or after the Effective Time which are Plans
that provide group health, life, dental, accidental death and dismemberment,
health care reimbursements, flexible spending accounts, dependent care
assistance and/or disability benefits.

1.8 “HIPAA” means the health insurance portability and accountability
requirements for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended.

1.9 “iGATE” shall have the meaning set forth in the Preamble.

1.10 “iGATE Employee” means any individual who, as of the Effective Time, is
either actively employed by or then on a leave of absence from iGATE or an iGATE
Entity (including maternity, paternity, family, sick, short-term or long-term
disability leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and leave under the Family
Medical Leave Act and other approved leaves), but does not include any iGATE
Transferee or any Mastech Employee. Notwithstanding the foregoing, Mastech
Employees who are on long term disability benefits at the Effective Time
(“Mastech LTD Employees”) shall be considered iGATE Employees unless and until
either (a) their employment is terminated by iGATE or (b) they return to work or
are able to return to work, at which time they shall become Mastech Employees.

1.11 “iGATE Employee Retirement Savings Plan” means the iGATE Employee
Retirement Savings Plan.

1.12 “iGATE Equity-Based Plans” means the iGATE Corporation Second Amended and
Restated Stock Incentive Plan and the 2006 iGATE Corporation Stock Incentive
Plan, each as amended from time to time.

1.13 “iGATE Non-U.S. Plan” shall have the meaning set forth in Section 3.3 of
this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.14 “iGATE Transferees” means individuals who, immediately prior to the
Effective Time, performed services for Mastech or a Mastech Entity as employees
of iGATE or an iGATE Entity (other than Mastech or a Mastech Entity) and who
will become employees of Mastech or a Mastech Entity as of the Effective Time or
other individuals who are transferring to Mastech or a Mastech Entity from iGATE
or an iGATE Entity as of the Effective Time.

1.15 “Individual Agreement” means an individual contract or agreement (whether
written or unwritten) entered into between iGATE, an iGATE Entity, Mastech, or a
Mastech Entity and a iGATE Employee, iGATE Transferee or Mastech Employee that
establishes the right of such individual to special compensation or benefits,
including, but not limited to, any supplemental pension benefit, deferred
compensation, severance, hiring bonus, loan, guaranteed payment or disability
benefit.

1.16 “Mastech” shall have the meaning set forth in the Preamble.

1.17 “Mastech Employee” means any individual who, as of the Effective Time, is
either actively employed by or then on a short-term leave of absence from
Mastech or a Mastech Entity (including maternity, paternity, family, sick,
short-term disability leave, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, and leave under the
Family Medical Leave Act and other approved leaves).

1.18 “Mastech Equity-Based Plan” means the equity compensation plan adopted or
to be adopted by Mastech.

1.19 “Mastech 401(k) Plan” means the tax-qualified 401(k) defined contribution
savings plan to be established by Mastech or a Mastech Entity prior to the
Effective Time.

1.20 “Mastech LTD Employees” shall have the meaning set forth in Section 1.13 of
this Agreement.

1.21 “Mastech Non-U.S. Plan” shall have the meaning set forth in Section 3.3 of
this Agreement.

1.22 “Mastech Transferees” means individuals who, immediately prior to the
Effective Time, performed services for iGATE or an iGATE Entity as employees of
Mastech or a Mastech Entity (other than iGATE or an iGATE Entity) and who will
become employees of iGATE or an iGATE Entity as of the Effective Time or other
individuals who are transferring to iGATE or an iGATE Entity from Mastech or a
Mastech Entity as of the Effective Time.

1.23 “Option,” when immediately preceded by “iGATE,” means an option (either
nonqualified or incentive) to purchase shares of iGATE Common Stock pursuant to
an iGATE Equity-Based Plan and, when immediately preceded by “Mastech,” means an
option to purchase shares of Mastech Common Stock.

1.24 “Participating Company” means (a) iGATE, (b) any Person (other than an
individual) that iGATE has approved for participation in, and which is
participating in, a Plan, and (c) any Person (other than an individual) which,
by the terms of such a Plan, participates in such Plan.

 

- 3 -



--------------------------------------------------------------------------------

1.25 “Pennsylvania Courts” shall have the meaning set forth in Section 7.7 of
this Agreement.

1.26 “Plan,” when immediately preceded by “iGATE,” means any plan, policy,
program, payroll practice, on-going arrangement, contract, trust, insurance
policy or other agreement or funding vehicle (including a Health and Welfare
Plan) for which the eligible classes of participants include employees or former
employees of iGATE or an iGATE Entity (which may include employees of Mastech
Entities prior to the Effective Time), and when immediately preceded by
“Mastech,” means any plan, policy, program, payroll practice, on-going
arrangement, contract, trust, insurance policy or other agreement or funding
vehicle (including a Health and Welfare Plan) for which the eligible classes of
participants are limited to employees or former employees (and their eligible
dependants) of Mastech or a Mastech Entity, but no other iGATE Entity.

1.27 “Separation Agreement” shall have the meaning set forth in the Recitals.

1.28 “Services Agreement” shall have the meaning set forth in the Recitals.

ARTICLE II

GENERAL PRINCIPLES

2.1 Assumption and Retention of Liabilities. iGATE and Mastech intend that
employment-related Liabilities associated with employees of the Mastech Business
are to be assumed by Mastech or a Mastech Entity and that employment-related
Liabilities associated with former employees of the Mastech Business (whether
such individuals were employed by a Mastech Entity or otherwise) are also to be
assumed by Mastech, except as specifically set forth herein. As of the Effective
Time, Mastech or another Mastech Entity shall assume and agree to pay, perform,
fulfill, and discharge, except as expressly provided in this Agreement, (i) all
Liabilities arising under or related to Mastech Plans, (ii) all employment or
service-related Liabilities with respect to (A) all Mastech Employees (and their
dependents and beneficiaries), (B) all former employees of Mastech or a Mastech
Entity (and their dependents and beneficiaries) and (C) any individual who is,
or was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker or in any other employment or similar
relationship primarily connected to Mastech or a Mastech Entity, (iii) all
employment or service-related Liabilities with respect to all iGATE Transferees,
and (iv) any Liabilities expressly transferred to Mastech or a Mastech Entity
under this Agreement. Notwithstanding the foregoing, Liabilities described in
parts (B) and (C) of clause (ii) of the preceding sentence shall not be assumed
by Mastech to the extent that any individual described in such clause is
actively employed by an iGATE Entity as of the Effective Time and is not an
iGATE Transferee.

2.2 Mastech Participation in the iGATE Plans. All of the iGATE Plans are set
forth in Schedule 2.2 hereof. Except as set forth in Section 4.1 of this
Agreement, effective as of the Effective Time, Mastech and each Mastech Entity
shall cease to be Participating Companies in any iGATE Plan, and iGATE and
Mastech shall take all necessary action before the Effective Time to effectuate
such cessation as a Participating Company.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Sponsorship of the Mastech Plans. Effective no later than immediately prior
to the Effective Time, iGATE and Mastech shall take such actions (if any) as are
required to cause Mastech or a Mastech Entity to assume, sponsorship of, and all
liabilities with respect to, each Mastech Plan.

2.4 Terms of Participation by Mastech Employees in Mastech Plans. iGATE and
Mastech shall adopt, or cause to be adopted, all reasonable and necessary
amendments and procedures to prevent Mastech Employees and former employees from
receiving duplicative benefits from the iGATE Plans and the Mastech Plans. With
respect to Mastech Employees and iGATE Transferees, each Mastech Plan shall
provide that for purposes of determining eligibility to participate, vesting,
and entitlement to benefits, service prior to the Effective Time with iGATE or
an iGATE Entity shall be treated as service with Mastech or the applicable
Mastech Entity. Such service also shall apply for purposes of satisfying any
waiting periods, evidence of insurability requirements, or the application of
any preexisting condition limitations under any Mastech Plan. Each Mastech Plan
shall, to the extent practicable, waive pre-existing condition limitations with
respect to Mastech Employees and iGATE Transferees.

2.5 Employment of iGATE Transferees. Except for purposes of the Options and
restricted stock units described in Section 5.2 and subject to the last sentence
of Section 3.1(b), as of the Effective Time, all iGATE Transferees shall
terminate their employment with iGATE or an iGATE Entity and shall commence to
be employees of Mastech or a Mastech Entity (as determined by Mastech);
provided, however, that such termination shall not be treated as a separation of
service for purposes of any plan or agreement (or any benefit thereunder) which
is subject to the provisions of Section 409A of the Code.

2.6 Reimbursements. From time to time after the Effective Date, Mastech shall
promptly reimburse iGATE, upon iGATE’s reasonable request and the presentation
by iGATE of such substantiating documentation as Mastech shall reasonably
request, for the cost of any obligations or Liabilities satisfied by any iGATE
Entities that are, or that have been made pursuant to this Agreement, the
responsibility of the Mastech Entities. From time to time after the Effective
Date, iGATE shall promptly reimburse Mastech, upon Mastech’s reasonable request
and the presentation by Mastech of such substantiating documentation as iGATE
shall reasonably request, for the cost of any obligations or Liabilities
satisfied by any Mastech Entities that are, or that have been made pursuant to
this Agreement, the responsibility of the iGATE Entities.

ARTICLE III

DEFINED CONTRIBUTION

AND DEFERRED COMPENSATION PLANS

3.1 401(k) Plan.

(a) Establishment of Plan and Trust. iGATE and Mastech shall adopt or cause to
be adopted the Mastech 401(k) Plan and any trust agreements or other plan
documents reasonably necessary and shall cause trustees to be appointed for such
plan. Such actions shall be completed prior to the Effective Time.

 

- 5 -



--------------------------------------------------------------------------------

(b) Assumption of Liabilities and Transfer of Assets. In accordance with
applicable law, iGATE and Mastech shall cause, in the manner described herein,
the accounts under the iGATE Employee Retirement Savings Plan of each Mastech
Employee and each iGATE Transferee to be transferred to the Mastech 401(k) Plan
as soon as practicable after the Effective Time. As soon as practicable after
the Effective Time: (i) iGATE shall cause the accounts (including any
outstanding loan balances) of each Mastech Employee and iGATE Transferee in the
iGATE Employee Retirement Savings Plan to be transferred to the Mastech 401(k)
Plan and its related trust; (ii) Mastech (or any successor Mastech Entity) and
the Mastech 401(k) Plan shall assume and be solely responsible for all
liabilities under the Mastech 401(k) Plan relating to the accounts that are so
transferred as of the time of such transfer; and (iii) Mastech shall cause such
transferred accounts to be accepted by the Mastech 401(k) Plan and its related
trust and shall cause the Mastech 401(k) Plan to satisfy all protected benefit
requirements under the Code and applicable law with respect to the transferred
accounts. In determining whether a Mastech Employee is vested in his or her
account under the Mastech 401(k) Plan, the Mastech 401(k) Plan shall credit each
Mastech Employee and iGATE Transferee with all the individual’s service credited
under the iGATE Employee Retirement Savings Plan. Participants in the iGATE
Employee Retirement Savings Plan will not be treated as having experienced a
termination of service for purposes of such plans as a result of the
Distribution or the occurrence of the Effective Time.

3.2 Other United States Retirement and Deferred Compensation Plans.

(a) Following the Effective Time, iGATE shall retain sponsorship of and all
Liabilities with respect to each iGATE Plan covering United States taxpayers
which is a non-qualified pension, savings or deferred compensation plan. A list
of such plans is set forth on Schedule 3.2(a). With respect to those Mastech
Employees who are participants in an iGATE non-qualified pension, savings or
deferred compensation plan, iGATE shall recognize such employee’s service with
Mastech for purposes of vesting and eligibility for benefits under such plans.
For purposes of determining when a distribution is required from the iGATE Plans
described in this Section 3.2(a), Mastech Employees who were participants in
such plans will be treated as not having experienced a separation from service
until such employees have separated from service from all Mastech Entities.

(b) iGATE shall provide Mastech with a list of the Mastech Employees and iGATE
Transferees who are participants in the plans described in this Section 3.2, and
Mastech shall, from and after the Effective Time, provide iGATE with notice of
the separations from service of any such individual.

3.3 Non-U.S. Retirement Plans. The parties have set forth on Schedule 3.3(a) a
listing of those non-U.S. iGATE retirement or pension plans in which Non-U.S.
Mastech Employees are known to participate and which is a defined benefit or
defined contribution retirement or pension plan (an “iGATE Non-U.S. Plan”) and
have set forth on Schedule 3.3(b) a listing of those non-U.S. Mastech retirement
or pension plans in which Non-U.S. iGATE Employees are known to participate and
which is a defined benefit or defined contribution retirement or pension plan (a
“Mastech Non-U.S. Plan”).

 

- 6 -



--------------------------------------------------------------------------------

(a) With respect to any iGATE Non-U.S. Plan covering non-U.S. Mastech Employees,
Mastech shall cause each such Mastech Employee to become covered by a
corresponding Mastech Plan which is a defined benefit or defined contribution
retirement or pension plan, effective as of the Effective Time or as soon as
practicable thereafter and shall, to the extent such coverage does not commence
until following the Effective Time, indemnify iGATE for any continued
participation by such employee in the corresponding iGATE Plan. iGATE will
reasonably cooperate with Mastech in complying with the immediately preceding
sentence. In accordance with applicable law, iGATE and Mastech shall cause, in
the manner described herein, the accounts under any iGATE Non-U.S. Plan of each
Mastech Employee and former Mastech Employee and each iGATE Transferee to be
transferred to a Mastech Plan as soon as practicable after the Effective Time.
As soon as practicable after the Effective Time: (i) iGATE shall cause the
accounts (including any outstanding loan balances) of each Mastech Employee,
former Mastech employee and iGATE Transferee in an iGATE Non-U.S. Plan to be
transferred to a Mastech Plan; (ii) Mastech (or any successor Mastech Entity)
and the Mastech Plan shall assume and be solely responsible for all liabilities
under the transferred iGATE Non-U.S. Plan relating to the accounts that are so
transferred as of the time of such transfer; and (iii) Mastech shall cause such
transferred accounts to be accepted by the Mastech Plan. In determining whether
a Mastech Employee is vested in his or her account under the Mastech Plan, the
Mastech Plan shall credit each Mastech Employee and iGATE Transferee with all
the individual’s service credited under the iGATE Non-U.S. Plan. Participants in
the iGATE Non-U.S. Plan will not be treated as having experienced a termination
of service for purposes of such plans as a result of the Distribution or the
occurrence of the Effective Time.

(b) With respect to any Mastech Non-U.S. Plan covering non-U.S. iGATE Employees,
iGATE shall cause each such iGATE Employee to become covered by a corresponding
iGATE Plan which is a defined benefit or defined contribution retirement or
pension plan, effective as of the Effective Time or as soon as practicable
thereafter and shall, to the extent such coverage does not commence until
following the Effective Time, indemnify Mastech for any continued participation
by such employee in the corresponding Mastech Plan. Mastech will reasonably
cooperate with iGATE in complying with the immediately preceding sentence. In
accordance with applicable law, iGATE and Mastech shall cause, in the manner
described herein, the accounts under any Mastech Non-U.S. Plan of each iGATE
Employee and former iGATE Employee and each Mastech Transferee to be transferred
to an iGATE Plan as soon as practicable after the Effective Time. As soon as
practicable after the Effective Time: (i) Mastech shall cause the accounts
(including any outstanding loan balances) of each iGATE Employee, former iGATE
employee and Mastech Transferee in a Mastech Non-U.S. Plan to be transferred to
an iGATE Plan; (ii) iGATE (or any successor iGATE Entity) and the iGATE Plan
shall assume and be solely responsible for all liabilities under the transferred
Mastech Non-U.S. Plan relating to the accounts that are so transferred as of the
time of such transfer; and (iii) iGATE shall cause such transferred accounts to
be accepted by the iGATE Plan. In determining whether an iGATE Employee is
vested in his or her account under the iGATE Plan, the iGATE Plan shall credit
each iGATE Employee and Mastech Transferee with all the individual’s service
credited under the Mastech Non-U.S. Plan. Participants in the Mastech Non-U.S.
Plan will not be treated as having experienced a termination of service for
purposes of such plans as a result of the Distribution or the occurrence of the
Effective Time.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE IV

HEALTH AND WELFARE PLANS

4.1 Transitional Services under Health and Welfare Plans; Cessation of
Participation in iGATE Plans. For the period commencing upon the Effective Time
through December 31, 2008 (or such earlier date as the parties may mutually
agree), iGATE shall permit Mastech Employees, iGATE Transferees, new employees
of Mastech who begin their employment with Mastech after the Effective Time or
existing employees of Mastech who are not covered by an iGATE Health and Welfare
Plans plan at the Effective Time but who have a “change in family status” event
occur after the Effective Time to continue to participate or to participate in
the United States iGATE Health and Welfare Plans in which Mastech Employees
generally participated immediately prior to the Effective Time. The terms and
conditions of such continued participation shall be governed by the Services
Agreement and the terms of the applicable iGATE Plans. For the avoidance of
doubt, Mastech Employees and iGATE Transferees who do not participate in an
iGATE Plan which is a Health and Welfare Plan in the United States will cease to
be active participants in all iGATE Plans (including those which are Health and
Welfare Plans) as of the Effective Time, except as set forth below. The date
upon which a Mastech Employee or iGATE Transferee ceases to participate in the
United States iGATE Health and Welfare Plans is hereinafter referred to as the
“Benefits Transition Date.” With respect to any iGATE Plan outside the United
States covering Mastech Employees and which is a Health and Welfare Plan,
Mastech shall cause each such Mastech Employee to become covered by a
corresponding Mastech Plan which is a Health and Welfare Plan, effective as of
January 1, 2009 and shall, to the extent such coverage does not commence until
following January 1, 2009, indemnify iGATE for any continued participation by
such employee in the corresponding iGATE Plan. iGATE will reasonably cooperate
with Mastech in complying with the immediately preceding sentence. With respect
to any Mastech Plan, which is a Health and Welfare Plan covering iGATE
Employees, iGATE shall cause each such iGATE Employee to become covered by a
corresponding iGATE Plan which is a Health and Welfare Plan, effective as of
January 1, 2009 and shall, to the extent such coverage does not commence until
following January 1, 2009, indemnify Mastech for any continued participation by
such employee in the corresponding Mastech Plan. Mastech will reasonably
cooperate with iGATE in complying with the immediately preceding sentence. The
parties have set forth on Schedule 4.1(a) a listing of those non-U.S. iGATE
Health and Welfare Plans in which Mastech Employees are known to participate and
have set forth on Schedule 4.1(b) a listing of those non-U.S. Mastech Health and
Welfare Plans where iGATE Employees are known to participate.

4.2 Allocation of Health and Welfare Plan Liabilities.

(a) Without limiting the obligations of Mastech under the Services Agreement,
all Liabilities relating to, arising out of, or resulting from health and
welfare coverage or claims incurred by or on behalf of Mastech Employees, iGATE
Transferees, or their covered dependents (other than Liabilities relating to
health and welfare coverage or claims incurred under the Mastech Health and
Welfare Plans, if such Mastech Employees or iGATE Transferees participate in the
Mastech Health and Welfare Plans on or before the Benefits Transition Date)
under the iGATE Health and Welfare Plans on or before the Benefits Transition
Date shall remain Liabilities of iGATE, and all Liabilities relating to health
and welfare coverage or claims incurred by or on behalf of Mastech Employees,
iGATE Transferees, or their covered

 

- 8 -



--------------------------------------------------------------------------------

dependents after the Benefits Transition Date shall be Liabilities of Mastech
under the corresponding Mastech Health and Welfare Plans. A claim or Liability
(i) for medical and dental benefits shall be deemed to be incurred upon the
rendering of health services giving rise to the obligation to pay such benefits;
(ii) for life insurance and accidental death and dismemberment insurance
benefits shall be deemed to be incurred upon the occurrence of the event giving
rise to the entitlement to such benefits; and (iii) for disability benefits
shall be deemed to be incurred on the date an individual is deemed to be
disabled, as defined under the applicable plan.

(b) Without limiting the obligations of Mastech under the Services Agreement,
iGATE shall be responsible for all Liabilities under the applicable iGATE Health
and Welfare Plans that relate to, arise out of, or result from any
hospitalization of a Mastech Employee, former employee, iGATE Transferee or his
or her covered dependent which begins on or before the Benefits Transition Date
under a iGATE Health and Welfare Plan and up to the Benefits Transition Date or,
in the case of COBRA participants, such responsibility for coverage will
continue until such coverage is discontinued in accordance with federal law.

4.3 Health and Welfare Plan Transitional Coverage Rules. Mastech shall cause
Mastech Employees, iGATE Transferees and their covered dependents who
participate in iGATE Health and Welfare Plans immediately before the Benefits
Transition Date to be automatically eligible for enrollment on the day following
the Benefits Transition Date in Mastech Health and Welfare Plans corresponding
to the iGATE Health and Welfare Plans in which the Mastech Employee, iGATE
Transferee, and his or her covered dependents, if any, participated immediately
before the Benefits Transition Date. The transfer of employment from iGATE or an
iGATE Entity to Mastech or a Mastech Entity as of the Effective Time shall not
be required to be treated as a “status change” with respect to any Mastech
Employee or iGATE Transferee under the iGATE Health and Welfare Plans or the
Mastech Health and Welfare Plans.

4.4 Workers’ Compensation Liabilities. Except as provided below, all workers’
compensation Liabilities relating to, arising out of, or resulting from any
claim by iGATE Transferees or Mastech Employees that result from an accident or
from an occupational disease which is incurred or becomes manifest, as the case
may be, on or before the Effective Time and while such individual was employed
by iGATE or an iGATE Entity shall be retained by iGATE, provided that Mastech
shall reimburse iGATE or the applicable iGATE Entity for any deductibles or
co-payments paid in respect of such Liabilities, to the extent attributable to
such Liabilities. Mastech and each Mastech Entity shall be solely responsible
for all workers’ compensation Liabilities relating to, arising out of, or
resulting from any claim incurred for a compensable injury sustained by a
Mastech Employee or iGATE Transferee that results from an accident or from an
occupational disease which is incurred or becomes manifest, as the case may be,
after the Effective Time. For purposes of this Agreement, an injury shall be
deemed to be sustained upon the occurrence of the event giving rise to
eligibility for workers’ compensation benefits or, in the case of an
occupational disease, at such time as the occupational disease is diagnosed by a
qualified medical professional. iGATE, each iGATE Entity, Mastech and each
Mastech Entity shall cooperate with respect to any notification to appropriate
governmental agencies of the disposition and the issuance of new, or the
transfer of existing, workers’ compensation insurance policies and claims
handling contracts.

 

- 9 -



--------------------------------------------------------------------------------

4.5 Payroll Taxes and Reporting. iGATE and Mastech shall, to the extent
practicable, (i) treat Mastech (or a Mastech Entity designated by Mastech) as a
“successor employer” and iGATE (or the appropriate iGATE Entity) as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, with respect to Mastech Employees and iGATE Transferees for purposes of
taxes imposed under the United States Federal Unemployment Tax Act or the United
States Federal Insurance Contributions Act, and (ii) cooperate with each other
to avoid, to the extent possible, the filing of the more than one IRS Form W-2
with respect to each Mastech Employee and iGATE Transferee for the Disposition
Year. With respect to the exercise by a Mastech Employee or an iGATE Transferee
of any vested iGATE Option after the Effective Time, iGATE shall be responsible
for reporting such exercise to Mastech, and iGATE shall promptly transfer to
Mastech cash equal to the amount of any taxes that must be withheld as a result
of such exercise. Mastech shall be responsible for any compensation expenses and
for withholding any taxes related to such exercise and shall be responsible for
reporting any taxes payable by such person with respect to such exercise and for
preparing the appropriate IRS Form W-2 or IRS Form 1099 related to such
exercise. Without limiting in any manner the obligations and Liabilities of the
parties under the Tax Sharing Agreement, iGATE, each iGATE Entity, Mastech and
each Mastech Entity shall each bear its responsibility for payroll tax
obligations and for the proper reporting to the appropriate governmental
authorities of compensation earned by their respective employees after the
Effective Time, including compensation related to the exercise of Options or the
vesting or exercise of other equity awards.

4.6 COBRA and HIPAA Compliance. iGATE shall be responsible for administering
compliance with the health care continuation requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the iGATE Health and Welfare Plans with respect to Mastech
Employees and iGATE Transferees and their covered dependents who incur a COBRA
qualifying event or loss of coverage under the iGATE Health and Welfare Plans at
any time on or before the Benefits Transition Date. Subject to the provisions of
the Service Agreement, effective immediately after the Benefits Transition Date,
Mastech shall be responsible for administering compliance with the health care
continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the Mastech Health
and Welfare Plans with respect to Mastech Employees, iGATE Transferees and their
covered dependents who incur a COBRA qualifying event or loss of coverage under
the Mastech Health and Welfare Plans at any time after the Benefits Transition
Date.

4.7 Vacation and Paid Time Off. As of the Effective Time, the applicable Mastech
Entity shall credit each Mastech Employee and iGATE Transferee with the unused
vacation days and personal and sickness days that such individual has accrued
immediately prior to the Effective Time in accordance with the vacation and
personnel policies applicable to such employee immediately prior to the
Effective Time.

4.8 Mastech LTD Employees. Mastech shall hire or cause a Mastech Entity to hire
each Mastech LTD Employee if such individual is able to return to work within
the time period prescribed under the applicable leave policy governing such
employee at the time the disability commenced and shall indemnify each iGATE
Entity against any Liability with respect to a failure by Mastech or a Mastech
Entity to hire such employee. To the extent that a Mastech Employee in the
United States is on short-term disability leave as of the Effective Time and

 

- 10 -



--------------------------------------------------------------------------------

subsequently becomes entitled to long-term disability benefits as a result of
such disability (without having returned to work), such long-term disability
benefits will be provided under the applicable iGATE Plan.

ARTICLE V

INCENTIVE COMPENSATION, EQUITY COMPENSATION AND OTHER BENEFITS

5.1 iGATE Annual Bonus Plans. As of the Effective Time, Mastech shall assume all
Liabilities with respect to the participation of each Mastech Employee and iGATE
Transferee who is then participating in any cash-based annual bonus or incentive
compensation plan of an iGATE Entity. The Compensation Committee of the Mastech
Board of Directors (or its designee) shall have the discretion to make equitable
adjustments to the performance metrics, goals and payments under such plans to
reflect the Distribution and continued employment by Mastech.

5.2 Awards under the iGATE Equity-Based Plans or Otherwise. iGATE and Mastech
shall use their commercially reasonable efforts to take all actions necessary or
appropriate so that each outstanding iGATE Option and share of iGATE Restricted
Stock outstanding immediately prior to the Effective Time shall be adjusted or
cancelled as set forth in this Section 5.2.

(a) iGATE Options.

(i) Grants and Incentive Stock Options Held By Mastech Employees and iGATE
Transferees. Each vested iGATE Option issued under an iGATE Equity-Based Plan
that is held by a Mastech Employee or an iGATE Transferee that is outstanding
immediately prior to the Effective Time will continue to be held by such Mastech
Employee or iGATE Transferee after the Effective Time; provided, however, that
the terms of such iGATE Options shall be amended hereby such that the period
during which such iGATE Options must be exercised shall expire on the first
anniversary of the Effective Time and during such period continued service with
Mastech Entity shall be considered as continued service for the purposes of such
iGATE Options. Each vested iGATE Option issued under an iGATE Equity-Based Plan
that is (1) held by an iGATE Employee or a Mastech Transferee that is
outstanding immediately prior to the Effective Time will continue to be held by
such iGATE Employee or Mastech Transferee after the Effective Time with no
amendments or modifications thereto, except for any “intrinsic value”
adjustments made to all other vested iGATE Options as a result of the
Separation.

(ii) Each unvested iGATE Option issued under an iGATE Equity-Based Plan that is
held by a Mastech Employee or an iGATE Transferee that is outstanding
immediately prior to the Effective Time shall be substituted, as of the
Effective Time, with a Mastech Option issued under the Mastech Equity-Based Plan
that has an intrinsic value equal to the intrinsic value of the corresponding
iGATE Option and that is subject to terms and conditions, including but not
limited to, the same vesting schedule and expiration date, after the Separation
that are substantially similar to the terms and conditions applicable to the
corresponding iGATE Option immediately prior to the Separation. All iGATE
Options that are substituted for Mastech Options shall be cancelled as of the
Effective Time.

 

- 11 -



--------------------------------------------------------------------------------

(b) Restricted Stock Units held by Mastech Employees and iGATE Transferees. Each
iGATE Restricted Stock Unit that is outstanding and held by a Mastech Employee
or an iGATE Transferee immediately prior to the Effective Time shall be
cancelled and cease to exist as of the Effective Time.

(c) Taxes. All adjustments described in this Section 5.2 shall be done in a
manner which complies with the requirements of Section 409A and Section 424 of
the Code, to the extent applicable.

5.3 Individual Agreements. As of the Effective Time, Mastech shall, or shall
cause a Mastech Entity to assume, and shall thereafter perform, each Individual
Agreement with an iGATE Transferee.

5.4 Confidentiality and Proprietary Information. With respect to any information
disclosed by one Party to another Party for the purpose of complying with the
terms of this Agreement or otherwise accessible to such other Party during the
performance hereunder, the Parties shall follow the provisions with respect to
confidentiality and access to information set forth in Article VI of the
Separation Agreement, which Article is incorporated herein by reference as if
stated herein in its entirety.

ARTICLE VI

GENERAL AND ADMINISTRATIVE

6.1 Sharing of Participant Information. To the maximum extent permitted under
applicable law, iGATE and Mastech shall share, iGATE shall cause each applicable
iGATE Entity to share, and Mastech shall cause each applicable Mastech Entity to
share, with each other and their respective agents and vendors all participant
information reasonably necessary for the efficient and accurate administration
of each of the iGATE Plans and the Mastech Plans. iGATE and Mastech and their
respective authorized agents shall, subject to applicable laws on
confidentiality, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the other party, to the extent necessary for such administration. Until the
Effective Time, all participant information shall be provided in the manner and
medium applicable to Participating Companies in the iGATE Plans generally, and
thereafter until the time at which the Parties subsequently determine, all
participant information shall be provided in a manner and medium that are
compatible with the data processing systems of iGATE as in effect as of the
Effective Time, unless otherwise agreed to by iGATE and Mastech.

6.2 Non-Termination of Employment; Amendment of Plans. Except as expressly
provided in this Agreement, no provision of this Agreement or the Separation
Agreement shall be construed to create any right to continued employment, or
create any right or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any future, present, or former employee of iGATE, an
iGATE Entity, Mastech, or a Mastech Entity under any iGATE Plan or Mastech Plan
or otherwise. Except as expressly provided in this Agreement, nothing in this
Agreement shall preclude Mastech or any Mastech Entity, at any time after the
Effective Time, from amending, merging, modifying, terminating, eliminating,
reducing, or otherwise altering in any respect any Mastech Plan, any benefit
under any Mastech Plan or any trust,

 

- 12 -



--------------------------------------------------------------------------------

insurance policy or funding vehicle related to any Mastech Plan, and except as
expressly provided in this Agreement, nothing in this Agreement shall preclude
iGATE or any iGATE Entity, at any time after the Effective Time, from amending,
merging, modifying, terminating, eliminating, reducing, or otherwise altering in
any respect any iGATE Plan, any benefit under any iGATE Plan or any trust,
insurance policy or funding vehicle related to any iGATE Plan.

6.3 Audit Rights with Respect to Information Provided. Each of iGATE and
Mastech, and their duly authorized representatives, shall have the right to
conduct audits with respect to all information provided to it by the other
party. The parties shall cooperate to determine the procedures and guidelines
for conducting audits under this Section 6.3, which shall require reasonable
advance notice by the auditing party. The auditing party shall have the right to
make copies of any records at its expense, subject to applicable law. The
parties agree that time will be of the essence in the conduct and completion of
such audits.

6.4 Fiduciary Matters. iGATE and Mastech each acknowledge that actions required
to be taken pursuant to this Agreement may be subject to fiduciary duties or
standards of conduct under ERISA or other applicable law, and no party shall be
deemed to be in violation of this Agreement if it fails to comply with any
provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other party
for any Liabilities caused by the failure to satisfy any such responsibility.

6.5 Consent of Third Parties. If any provision of this Agreement is dependent on
the consent of any third party (such as a vendor or governmental entity) and
such consent is withheld, iGATE and Mastech shall use commercially reasonable
efforts to implement the applicable provisions of this Agreement to the full
extent practicable. If any provision of this Agreement cannot be implemented due
to the failure of such third party to consent, iGATE and Mastech shall negotiate
in good faith to implement the provision in a mutually satisfactory manner. The
phrase “commercially reasonable efforts” as used herein shall not be construed
to require the incurrence of any non-routine or unreasonable expense or
liability or the waiver of any right.

6.6 Taxation. Mastech and iGATE shall cooperate to comply with applicable law
governing tax reporting and withholding with respect to compensation paid
pursuant to the plans and agreements referenced herein.

6.7 Cooperation. Each of the Parties hereto will use its commercially reasonable
efforts to promptly take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement,
including, without limitation, adopting plans or plan amendments. Each of the
Parties hereto shall cooperate fully on any issue relating to the transactions
contemplated by this Agreement for which the other Party seeks a determination
letter or private letter ruling from the Internal Revenue Service, an advisory
opinion from the Department of Labor or any other filing, consent or approval
with respect to or by a Governmental Entity or stock exchange.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Dispute Resolution. In the event of any dispute between the Parties, such
disputing Parties shall first attempt to resolve such disputes by negotiating in
fairness and good faith. If, after a reasonable period of time, the Parties have
been unable to resolve such dispute, the Parties shall follow the dispute
resolution procedures set forth in Article VII of the Separation Agreement,
which Article is incorporated herein by reference as if stated herein in its
entirety.

7.2 Notices. Any notice provided or permitted to be given to a Party under this
Agreement must be in writing, and may be served by depositing same in the mail,
addressed to the Person to be notified, postage prepaid, and registered or
certified, with a return receipt requested. Notice given by registered or
certified mail shall be deemed given and effective on the date of delivery as
shown on the return receipt. Notice may be served in any other manner including
telex, telecopy or telegram but shall be deemed given and effective as of the
time of actual delivery thereof to the addressees. For purposes of the giving of
notice, Recipients and Providers shall be notified at the addresses listed on
the Schedules hereto, lessees and lessors shall be notified at the addresses of
their respective leased premises and iGATE and Mastech shall be notified at the
addresses listed below:

To iGATE:

iGATE Global Solutions Limited

158-162 & 165-170 EPIP Phase II Whitefield

Bangalore, India 560 066

Attn: Sujit Sircar

E-mail: sujit.sircar@igate.com

Facsimile: 41259090

To Mastech:

Mastech Holdings, Inc.

1000 Commerce Drive

Pittsburgh, PA 15275

Attn: Jack Cronin

E-mail: john.cronin@mastech.com

Facsimile: 412-494-9272

Any Party may change its respective address for notice by the giving of notice
of such change in the manner provided above.

7.3 Entire Agreement; Amendment. Except for those matters provided for in the
Separation Agreement or the other agreements contemplated therein, this
Agreement sets forth the entire agreement of the Parties with respect to its
subject matter. This Agreement shall not be modified or amended except by
written instrument executed by each Party. The Schedules to this Agreement shall
be deemed incorporated in this Agreement and shall form a part of it.

 

- 14 -



--------------------------------------------------------------------------------

7.4 Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement shall not constitute a waiver of, or estoppel
against, asserting the right to require such performance in the future, nor
shall a waiver or estoppel in any one instance constitute a waiver or estoppel
with respect to a later breach of a similar nature or otherwise.

7.5 Severability. If any of the terms and conditions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter of
this Agreement, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid, and equitable
adjustment shall be made and necessary provisions added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of the
execution of this Agreement and of any amendments to this Agreement.

7.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws,
of the Commonwealth of Pennsylvania.

7.7 Consent to Jurisdiction. Each of the Parties irrevocably submits to the
exclusive jurisdiction of any courts of the Commonwealth of Pennsylvania or
courts of the United States of America sitting in Allegheny County, Pennsylvania
(the “Pennsylvania Courts”), and any appellate courts from any thereof. Each of
the Parties further agrees that service of any process, summons, notice or
document by United States registered mail to such Party’s respective address set
forth in Section 7.2 shall be effective service of process for any action, suit
or proceeding in the Pennsylvania Courts with respect to any matters to which it
has submitted to jurisdiction in this Section 7.7. Each of the Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Pennsylvania Courts, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.

7.8 Waiver of Jury Trial. SUBJECT TO SECTION 7.7, EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.8.

7.9 Specific Performance. The Parties agree that irreparable damage would occur
in the event that the provisions of this Agreement were not performed in
accordance with their

 

- 15 -



--------------------------------------------------------------------------------

specific terms. Accordingly, it is hereby agreed that from and after the
Effective Time, in the event of any actual or threatened default in, or breach
of, any of the terms, conditions and provisions of this Agreement, the Parties
agree that the Party or Parties to this Agreement who are or are to be thereby
aggrieved shall have the right to specific performance and injunctive or other
equitable relief of its or their rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Effective Time, the remedies at law for any breach or threatened breach of this
Agreement, including monetary damages, are inadequate compensation for any loss,
that any defense in any action for specific performance that a remedy at law
would be adequate is hereby waived, and that any requirements for the securing
or posting of any bond with such remedy are hereby waived.

7.10 Construction. The headings in this Agreement are not to be considered part
of this Agreement and are inserted for convenience, identification and reference
only and are not intended to interpret, define, or limit the scope, extent, or
intent of this Agreement or any provision of this Agreement. Whenever the
context requires, the gender of all words used in this Services Agreement shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and the plural.

7.11 Counterpart Execution. This Agreement may be executed in more than one
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties. Execution of this
Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as, executed by an original signature.

7.12 Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the Parties, their respective legal representatives,
successors, and permitted assignees, and all Persons claiming by, through, or
under right of any of the aforesaid Persons. This Agreement may not be assigned
by any Party without the prior written consent of the other Parties; provided,
however, that no consent shall be required in the case of assignment by a iGATE
Entity to a direct or indirect Subsidiary of iGATE or by a Mastech Entity to a
direct or indirect Subsidiary of Mastech, and provided further that no such
assignment shall relieve any Party of any of its obligations hereunder.
Notwithstanding the foregoing, a Party may assign this Agreement in connection
with a merger transaction in which such Party is not the surviving entity or the
sale by such Party of all or substantially all of its Assets, and upon the
effectiveness of such assignment the assigning Party shall be released from all
of its obligations under this Agreement if the surviving entity of such merger
or the transferee of such Assets shall agree in writing, in form and substance
reasonably satisfactory to the other Party, to be bound by the terms of this
Agreement as if named as a “Party” hereto.

7.13 No Third Party Rights. The provisions of this Agreement are intended to
bind the Parties to each other and are not intended and do not create rights in
any other person, including any employee of the Mastech Business or iGATE, and
no Person is intended to be or is a third party beneficiary of any of the
provisions of this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

7.14 Authorization. Each of the Parties hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Agreement, that
this Agreement has been duly authorized by all necessary corporate action on the
part of such Party, that this Agreement constitutes a legal, valid and binding
obligation of each such Party enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and general equity
principles.

7.15 Termination, Etc. Notwithstanding anything to the contrary herein, this
Agreement may be amended, modified or terminated at any time prior to the
Effective Time by and in the sole discretion of iGATE without the approval of
Mastech or the stockholders of iGATE. In the event of a termination, no Party
shall have any Liability to any other Party or any other Person. After the
Effective Time, this Agreement may not be terminated except by an agreement in
writing signed by each of the Parties.

7.16 No Circumvention. The Parties agree not to directly or indirectly take any
actions or cause, allow or act in concert with any Person who takes an action
(including the failure to take a reasonable action) such that the resulting
effect is to materially undermine the effectiveness of any of the provisions of
this Agreement or any Ancillary Agreement.

[Signature Page Follows]

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers or representatives of the
parties hereto have duly executed this Employee Matters Agreement as of the date
first written above.

 

iGATE CORPORATION By  

/s/ Phaneesh Murthy

Name:   Phaneesh Murthy Title:   President and Chief Executive Officer MASTECH
HOLDINGS, INC. By  

/s/ Steve Shangold

Name:   Steve Shangold Title:   President and Chief Executive Officer

[Signature Page to Employee Matters Agreement]